Yerdict set aside and new trial ordered, costs to abide event. Held, that the court erred in refusing to charge that if the plaintiff knew, when using the machine, that because of the defect in the roller-stand, it was dangerous, and if the injury resulted from such defect, the plaintiff could not recover.
*529It was also error to refuse to charge that the promise of the superintendent to repair the roller, if made as claimed, did not relieve the plaintiff from the charge of contributory negligence in the use of the roller, if the plaintiff knew that the promise had not been kept and that the machine remained unsafe